Mr. Justice HUNT
delivered the opinion of the court.
It appears that the allegations of the petition were made in ignorance of the facts, and that Innerarity really had no claim in law or in equity to the land described. This necessarily disposes of the case as to his heirs.
The attempt to set up a claim under this petition or a supplemental petition by Innerarity’s heirs in favor of the heirs of John Watkins, cannot be sustained. It does not appear that Watkins derived title from Innerarity, or that Innerarity ever had any title. The case is simply this: Innerarity’s heirs have tiled their petition in time, but have no title. Watkins’s heirs have a title, but have not tiled a petition for its allowance. Watkins’s title cannot be interposed by the present petitioners. Such practice is unknown. If a suit be commenced by A. to recover land or money, he failing on the merits, cannot bring into his suit a new plaintiff', especially one whose action, if then commenced, would be barred by the statute of limitations. If otherwise, the same suit can be continued indefinitely, constantly making new plaintiffs, until some one shall be found who has a meritorious claim. It would be a practical abrogation of the limitation of the statute. The act of 1867 has been further extended, and the heirs of Watkins must make an original application in their own names. We understand the case of United States v. Patterson* to be a decisive authority against the present claim.
Decree reversed, and the case remitted to the District Court of Louisiana, with directions to
Dismiss the petition.

 15 Howard, 12.